Citation Nr: 0712108	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to June 
1983 with 3 months of prior active service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefit 
sought on appeal.  

In January 2005 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

The Board notes that the veteran reported several surgeries, 
including surgery to the right knee in October 2004 and a 
talonavicular fusion in July 2001.  It does not appear the RO 
has afforded the veteran adjudication under 38 C.F.R. § 4.30 
(2006) for his surgeries.  This issue is referred to the RO 
for appropriate action


FINDING OF FACT

While there is evidence showing that the veteran has 
conditions of the lower extremities that are considered to be 
one disability with a rating of 60 percent, there is no 
evidence in the record showing that the veteran is 
unemployable due to these service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 C.F.R. §§ 3.340, 4.16 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a total disability rating based upon 
individual unemployability (TDIU).  Total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If 
there is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment.  38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

At present, the veteran is rated as 40 percent disabled for 
residuals of a fracture to the left ankle, status post ankle 
fusion with Lisfranc and post traumatic arthritic changes.  
He is rated as 10 percent disabled for patellofemoral 
syndrome of the right side as associated with the left ankle 
fracture.  He is also receiving 10 percent for patellofemoral 
syndrome of the left side as associated with the left ankle 
fracture.  His combined evaluation at this time is 60 
percent, which includes a bilateral factor of 5.1 percent.  
See January 2004 rating decision.  

Pursuant to 38 C.F.R. § 4.16(a)(1 & 2), the veteran's 
bilateral leg disabilities are considered one disability 
because they involve both of the lower extremities and arose 
from a common etiology.  Because the veteran has at least one 
disability rated at 60 percent, he is eligible for TDIU under 
38 C.F.R. § 4.16(a).  TDIU will be warranted if the evidence 
shows that he is unable to secure or follow a substantially 
gainful occupation as a result of these service-connected 
disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 
C.F.R. § 4.16(a).  
The evidence of record in this case does not show that the 
veteran is unemployable.  The record is devoid of evidence of 
a medical professional declaring the veteran unemployable.  
An October 2006 addendum to a prior VA examination found that 
while employment of an active nature is precluded by the 
veteran's bilateral leg disabilities, "the veteran may be 
able to gain employment of sedentary nature."  A March 2002 
report of G. Blake Chandler, M.D., stated "I've also 
recommended that he pursue sedentary-type duty."  A separate 
report of Dr. Chandler dated from the same day in March 2002 
describes that standing, ambulating, climbing, bending, or 
stooping will exacerbate his disabilities, but similarly 
found "[The Veteran] would be best served with a sedentary 
type job."  A February 2002 VAMC treatment note found "it 
is fair for him to return to work," despite the veteran's 
noted dissatisfaction with that opinion.  A different VAMC 
provider encouraged the veteran to return to work in a 
January 2002 treatment note.  A September 2001 treatment 
record noted the veteran was "pretty adamant about not 
returning to work any time soon."  The file indicates that 
as of March 2002 he was employed full-time as a draftsman.

These opinions, and the fact that they are all consistent and 
were drafted by different healthcare providers, are evidence 
against the veteran's claim.  In a February 2003 VA Form 21-
4138, the veteran states he cannot perform sedentary work 
because of pain and swelling when he sits down.  In a March 
2007 Brief the veteran's representative further essentially 
argues the veteran's education and training are so inadequate 
he cannot pursue sedentary work, and that his private 
physician "pulled him out" of his occupation in drafting, 
despite the fact that drafting is sedentary work.

A comprehensive review of the file does not reveal any 
objective medical evidence that the veteran was advised 
against pursuing drafting due to his disabilities.  As 
discussed above, there is no medical evidence declaring the 
veteran unemployable, and a number of opinions to the 
contrary.  For these reasons the veteran's claim is denied.

In the March 2007 Brief, the veteran's representative seeks 
extraschedular consideration.  It is generally provided that 
the rating schedule will represent, as far as can practicably 
be determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board finds that there is insufficient evidence of 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the 
Board recognizes that the veteran experiences pain and motion 
limitation.  Such factors are, however, exactly those 
contemplated by the assigned schedular ratings.  There is no 
indication in the record that the average industrial 
impairment from the veteran's bilateral leg disabilities is 
in excess of that contemplated by the schedular evaluations 
assigned.  The recent VA examination of March 2006 showed no 
instability or laxation of either the veteran's right or left 
knee.  Flexion of the right knee was found to be zero to 90 
degrees and flexion of the left knee was zero to 110 degrees.  
The record indicates that while there have multiple visits to 
the hospital related to these disabilities, few were for 
actual inpatient treatment and care.  For these reasons, the 
Board finds that referral of this case for extraschedular 
consideration is not in order.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letters from the RO to the 
veteran dated in August 2005, February 2005, and October 
2002.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should a total disability rating based on individual 
unemployability be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's denials 
of TDIU, the veteran is not prejudiced by the failure to 
provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Entitlement to TDIU is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


